      Case 3:21-cv-00512-CAB-LL Document 18 Filed 06/11/21 PageID.189 Page 1 of 1




            MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF CALIFORNIA



             Amelina et al. v. Selene Finance LP et
Case Name:                                          Case Number: 21cv512-CAB-LL
             al.

Hon. Cathy Ann Bencivengo          Ct. Deputy Lori Hernandez         Rptr Tape: n/a

It is hereby ORDERED that Defendant’s ex parte application to appear telephonically at the
June 17, 2021 hearing [Doc. No. 17] is GRANTED. The dial-in number is (888) 398-2342,
and the access code is 1749358. Plaintiffs are still required to appear at the hearing in person.
It is SO ORDERED.


Date: June 11, 2021                                                                 Initials: AJM
